        Case 1:19-cr-10080-NMG Document 2257 Filed 09/22/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )
                                               )
                v.                             )   Criminal No.: 19-10080-NMG
                                               )
 GAMAL ABDELAZIZ, et al.,                      )
                                               )
                                               )
                       Defendants              )

      GOVERNMENT’S OPPOSITION TO DEFENDANT GAMAL ABDELAZIZ’S
              MOTION TO INTRODUCE EXHIBITS (Dkt. 2247)

       The government respectfully submits this opposition to defendant Gamal Abdelaziz’s

motion to introduce proposed exhibits 1254, 1255, 1540, and 1541. The proposed exhibits are not

admissible as extrinsic evidence to impeach Mikaela Sanford because she acknowledged their

existence and content. They are not admissible pursuant to the rule of completeness because, as

Abdelaziz concedes, they are a separate series of emails with different participants than Exhibit

458, the exchange among Abdelaziz, Sanford and others that the government introduced.

Abdelaziz’s remaining purpose for introducing the documents is, by his own account, to prove that

Sanford “add[ed] activities listed on the fake profile to Sabrina’s Common Application without

Sabrina’s or Gamal’s knowledge.” Dkt. 2247 at 2. For this purpose, Abdelaziz relies on Sanford’s

statement in one of the emails: “Will update her app and submit.” Id. This is pure hearsay: an

out-of-court statement introduced to prove the truth of the matter asserted – that Sanford in fact

updated the application and submitted it. For these reasons, Abdelaziz’s motion should be denied.

                                       BACKGROUND

       During Sanford’s cross-examination, Abdelaziz’s counsel sought to introduce exhibits

1254, 1255, 1540, and 1541, which are emails between Sanford and Rick Singer in January 2018.

Counsel first asked Sanford to confirm that she did not remember what she meant when she told
        Case 1:19-cr-10080-NMG Document 2257 Filed 09/22/21 Page 2 of 7




Abdelaziz, in Exhibit 458, “I have to confirm a few things with Rick before I can submit” the USC

application for Sabrina. 9/20/21 Trial Tr. at 87:23–88:3. Sanford testified that she did not

remember. Id. at 88:3. Counsel then sought to refresh Sanford’s memory with proposed exhibit

1540 – an email Sanford sent to Singer bearing the subject line: “Please send profile for Sabrina

Aziz.” Counsel asked: “Didn’t you ask Rick Singer for an athletic profile for Sabrina?” Id. at

88:23–24. Sanford responded that she did not know “what profile is being referred to in this

email. . . . [I]t just says ‘profile.’ There’s no elaboration.” Id. at 88:25–89:2. Counsel then asked:

“[D]id you on many occasions ask for an athletic profile from Rick Singer?” Id. at 89:11–12.

Sanford responded: “No, I never asked for a profile – or an athletic profile from Rick Singer.” Id.

at 89:13–14. Counsel then sought to refresh Sanford’s memory with proposed exhibit 1541, an

email from Singer to Sanford in which he said “[j]ust sent.” Id. at 89:15–16. Counsel asked:

“Does this refresh your memory as to whether he sent you anything regarding a profile for

Sabrina?” Id. at 89:22–23. Sanford responded: “No.” Id. at 89:24. She added, “I don’t have any

recollection of this e-mail.” Id. at 90:2–3. Counsel then sought to refresh Sanford’s memory with

proposed exhibit 1254, an email forwarding Sanford the fake athletic profile for Sabrina that Singer

had previously sent to Abdelaziz. Id. at 90:8–9; see also Exhibit 352. Counsel asked: “[D]oes this

refresh your recollection as to whether Singer sent you an athletic profile regarding Sabrina?” Id.

at 90:13–14. Sanford responded: “Yes.” Id. at 90:16.

       Having confirmed that Sanford remembered receiving the athletic profile from Singer,

counsel then inquired whether Sanford had used the profile to add awards to Sabrina’s Common

Application. He asked: “[Y]ou don’t remember whether or not this had to do with Sabrina’s

Common App application with awards that were added?” Id. at 91:9–10. Sanford responded:

“No, because I’m not seeing that mentioned in detail in the actual e-mail exchange.” Id. at 91:11–




                                                  2
        Case 1:19-cr-10080-NMG Document 2257 Filed 09/22/21 Page 3 of 7




12. Counsel then sought to refresh Sanford’s memory with proposed exhibit 1255: an email in

which Sanford advised Singer, “Thanks. Will update her app and submit.” Counsel asked: “Does

it refresh your memory as to whether or not you ever -- you ever updated Sabrina’s application

and then submitted it with information provided by Singer?” Id. at 91:24–92:1. Sanford affirmed

that the email did refresh her memory, testifying: “In the e-mail I responded and said that.” Id. at

92:2. Counsel confirmed: “So you did add information to Sabrina’s Common Application,

correct?” Id. at 92:3–4. Sanford acknowledged: “According to the e-mail string, that’s what that

says.” Id. at 92:5. Counsel and Sanford then had the following exchange:

                  Q.   And the information you added to Sabrina’s application
                       pertained to sports, right?
                  A.   I’m not a hundred percent sure what I even added
                       from -- or added to her application.
                  Q.   But whatever you added, you got it from Singer,
                       right?
                  A.   It would have come from -- or -- I can’t say -- I can’t
                       say what I added to her actual application.

Id. at 92:6–12.

       During the foregoing inquiry, the Court sustained the government’s objections to the

admission of the defendant’s proposed exhibits, recognizing that “just because [a document]

refreshes her recollection doesn’t make it admissible.” Id. at 90:20–21; see also id. at 89:8–9.

Abdelaziz now moves again to admit the emails, arguing that they are admissible for impeachment

purposes and under the rule of completeness, and that he does not seek to admit them for the truth

of the assertions they contain. These arguments are without merit.




                                                 3
        Case 1:19-cr-10080-NMG Document 2257 Filed 09/22/21 Page 4 of 7




                                          ARGUMENT

   A. The Emails Are Not Admissible as Extrinsic Evidence of
      Prior Inconsistent Statements for Purposes of Impeachment

       Abdelaziz contends that the emails are admissible to impeach Sanford because they “cut[]

against her repeated attempts to minimize her knowledge of and involvement in the creation of

fake profiles and directly refutes her statement that she ‘never asked for a profile . . . from Rick

Singer.’” Dkt. 2247 at 4. But after her memory was refreshed, Sanford acknowledged that Singer

sent her the athletic profile, thereby resolving the alleged inconsistency. See 9/20/21 Trial Tr. at

90:13-16. Accordingly, the emails are inadmissible as extrinsic evidence of prior inconsistent

statements. See United States v. Hale, 685 F.3d 522, 539 (5th Cir. 2012) (citation omitted) (“We

have held that ‘[p]roof of such a statement may be elicited by extrinsic evidence only if the witness

on cross-examination denies having made the statement.’”); Rush v. Ill. Cent. R. Co., 399 F.3d

705, 723 (6th Cir. 2005) (“We long have held that when a witness admits to making a prior

inconsistent statement, extrinsic proof of the statement is inadmissible.”). Moreover, nothing in

the emails suggests Sanford’s “involvement in the creation of fake profiles,” as Abdelaziz

contends. To the contrary, the emails at most suggest that Sanford received from Singer the same

profile he sent Abdelaziz five months earlier, in August 2017. See Ex. 352. Sanford acknowledged

as much in her testimony. And nothing in the emails suggests that Sanford knew the information

on the profile was false, or that she had any basis for knowing that.

   B. The Rule of Completeness Does Not Apply

       The proposed exhibits are also not admissible under Rule 106, because they are not part of

the email chain that is in evidence at Exhibit 458, and thus do not complete it. Indeed, Abdelaziz’s

central point is that the exhibits are a separate chain, to which he was not a party. See Dkt. 2247

at 1 (describing Exhibits 1254, 1255, 1540, and 1541 as part of a “side email chain”).



                                                 4
        Case 1:19-cr-10080-NMG Document 2257 Filed 09/22/21 Page 5 of 7




       Abdelaziz further contends that the emails are admissible to prove “that he was unaware of

false information being submitted to USC.” Id. at 5. But the emails do not support that contention.

As an initial matter, unless they are admitted for the truth of their assertions – a pure hearsay

purpose – they do not prove that any of the information in the athletic profile was actually imported

into Sabrina Abdelaziz’s application. But even if the emails were admitted for that improper

purpose, they do not advance Abdelaziz’s contention that he was unaware of that false submission

to USC. Critically, by January 2018, when the emails were sent, Abdelaziz knew that Sabrina

Abdelaziz had already been approved for admission to USC as a recruited athlete, based on the

falsified athletic profile that Singer sent him five months earlier, see Ex. 390, and Abdelaziz had

requested Sanford’s assistance in meeting USC’s admission requirements for recruited athletes,

which included registering Sabrina with the NCAA, see Ex. 415. Likewise, Abdelaziz had already

reviewed and edited Sabrina’s application essay concerning her passion for basketball, and had

approved the inclusion of basketball in the “activities” portion of her application. See Exs. 458,

459. Accordingly, even taken for the truth of their assertions, nothing in the emails between

Sanford and Singer contradicts any of those facts.

   C. Exhibits 1254, 1255, 1540, and 1541 Are Hearsay

       Finally, Abdelaziz argues that he does not seek the admission of the emails for their truth,

and contends that they “barely contain any assertions.” Dkt. 2247 at 2–3. But no matter how brief,

an out-of-court statement offered to prove the truth of the matter asserted is inadmissible hearsay.

Fed. R. Evid. 801 & 802. Here, the emails Abdelaziz seeks to admit are not relevant for any

purpose other than to prove the truth of the matter asserted: that Sanford incorporated information

from Sabrina’s athletic profile into her USC application and submitted it.




                                                 5
        Case 1:19-cr-10080-NMG Document 2257 Filed 09/22/21 Page 6 of 7




       By Abdelaziz’s own account, the emails in proposed exhibits 1254, 1255, 1540, and 1541

form a single “side-chain,” and thus must be considered together. In proposed exhibit 1540,

Sanford requests that Singer send her Sabrina’s profile. 1 In proposed exhibit 1541, Singer

contends that he “just sent” the profile. 2 In proposed exhibit 1255, Sanford asserts, upon receipt

of the profile (proposed exhibit 1254), that she will “update [Sabrina’s] app and submit.”

       It is not the fact that the emails were sent that Abdelaziz seeks to prove – Sanford admitted

that on the stand. Rather, Abdelaziz’s counsel offered the emails for the explicit purpose of

proving that Sanford in fact added information from Sabrina’s fake profile to her USC application.

Because the emails are thus relevant only for the purpose of establishing the truth of their

assertions, they are quintessential hearsay.

       Abdelaziz’s contention that proposed exhibit 1255 is admissible as a statement of intent

under Rule 803(3) is incorrect. As the Second Circuit has made clear: “The exclusion of

‘statement[s] of memory or belief [proffered] to prove the fact remembered or believed’ is

necessary to prevent the exception from swallowing the hearsay rule. This would be the result of

allowing one’s state of mind, proved by a hearsay statement, to provide an inference of the

happening of an event that produced the state of mind.” United States v. Cardascia, 951 F.2d 474,

487–88 (2d Cir. 1991). Here, Abdelaziz seeks to offer Sanford’s asserted intent to “update the app

and submit” to prove that she later did just that. That is not permitted.




       1
          Even taken by itself, this email is hearsay. Contrary to Abdelaziz’s contention, “‘[a]n
utterance that is in the form of a question can in substance contain an assertion of fact.’” United
States v. Torres, 794 F.3d 1053, 1059—61 (9th Cir. 2016) (quoting 4 Clifford S. Fishman & Anne
T. McKenna, Jones on Evidence, § 24:13, 168 (7th ed. Supp. 2012)). Here, the assertion of fact is
that the “profile” Sanford was requesting was the athletic profile Singer sent.
       2
         Again, even taken by itself, this email is hearsay to the extent it is admitted to prove that
Singer “just sent” the profile, as he asserted.


                                                  6
        Case 1:19-cr-10080-NMG Document 2257 Filed 09/22/21 Page 7 of 7




                                         CONCLUSION

       For the reasons above, the government respectfully requests that the Court deny defendant

Abdelaziz’s motion to introduce proposed exhibits 1254, 1255, 1540, and 1541. 3

                                                      Respectfully submitted,

                                                      NATHANIEL R. MENDELL
                                                      Acting United States Attorney

                                                  By: /s/ Kristen A. Kearney
                                                     KRISTEN A. KEARNEY
                                                     LESLIE A. WRIGHT
                                                     STEPHEN E. FRANK
                                                     IAN J. STEARNS
                                                     Assistant United States Attorneys



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document was filed through the ECF system and will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

Date: September 22, 2021                              /s/ Kristen A. Kearney
                                                      KRISTEN A. KEARNEY
                                                      Assistant United States Attorney




       3
         Should the Court find proposed exhibits 1244, 1245, 1540, and 1541 are admissible for
impeachment or completeness, the government requests the Court give a limiting instruction on
the purpose for which they can be considered.


                                                 7
